                               Case:18-05362-jwb                     Doc #:2 Filed: 12/31/18                      Page 1 of 1
Official Form 309C (For Corporations or Partnerships) (12/15)
Information to identify the case:
Debtor
                   616 Lofts, LLC                                                                  EIN 45−0894567
                   Name


United States Bankruptcy Court Western District of Michigan
                                                                                                   Date case filed for chapter 7 12/31/18
Case number: 18−05362−jwb

              Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        616 Lofts, LLC

2. All other names used in the
   last 8 years
3. Address                                   820 Monroe Avenue
                                             Grand Rapids, MI 49503

4. Debtor's attorney                         Robert F. Wardrop II                                                 Contact phone (616) 459−1225
                                             Wardrop & Wardrop, P.C.
    Name and address                         300 Ottawa Avenue, N.W., Ste 150                                     Email: bkfilings@wardroplaw.com
                                             Grand Rapids, MI 49503

5. Bankruptcy trustee                        Jeff A. Moyer                                                        Contact phone 616−532−4002
                                             PO Box 337
    Name and address                         Grandville, MI 49468−0337

6. Bankruptcy clerk's office                 DANIEL M. LAVILLE , Clerk of the Bankruptcy Court                    Hours open:
                                             One Division Ave., N.                                                M−F, 8 AM − 4 PM
    Documents in this case may be            Room 200
    filed at this address. You may           Grand Rapids, MI 49503
    inspect all records filed in this case                                                                        Contact phone (616)456−2693
    at this office or online at
    www.pacer.gov.                                                                                                Date: 1/2/19

7. Meeting of creditors                      January 30, 2019 at 02:00 PM                                         Location:
    The debtor's representative must
    attend the meeting to be              The meeting may be continued or adjourned to a later date. If           Ledyard Building, Second Floor, 125
    questioned under oath. Creditors      so, the date will be on the court docket.                               Ottawa NW, Suite 202R, Grand Rapids,
    may attend, but are not required to                                                                           MI 49503
    do so. Please note that possession
    of cell phones is prohibited at first
    meetings.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

10. Abandonments                             Trustees may abandon property in no asset estates without notice to creditors or other interested parties.
                                             Anyone wishing to receive notice of such abandonment must file a request with the Court.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
